Citation Nr: 0304302	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
renal cysts.

(The issue of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine, with 
herniated disk, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from May 1964 to July 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for renal cysts effective from September 5, 2000, and 
assigned a noncompensable disability evaluation.

The Board is undertaking additional development on the issue 
of entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, with herniated disk, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
providing the notice and reviewing any response to the notice 
from the appellant or his representative, the Board will 
prepare a separate decision addressing this issue.

The Board notes that VA medical records pertaining to another 
veteran (with different first name, surname, middle initial, 
and Social Security number) were filed incorrectly in the 
appellant's claims folder on approximately June 28, 2001.  
The mis-filed records were discovered by the Board during the 
course of the review of this appeal.  The records do not 
appear to have been considered by the RO and have not been 
considered by the Board in reaching its decision.  The 
records have been removed from the appellant's claims folder 
in accordance with the procedures outlined in Chairman's 
Memorandum No. 01-02-15 (Dec. 12, 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected renal cysts have been 
manifested by hypertension rated as 10 percent disabling 
under Diagnostic Code 7101, since the effective date of the 
grant of service connection.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but no 
higher, for renal cysts have been met since the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1; 4.2; 4.3; 4.7; 4.10; 4.14; 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7533 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At a September 1995 VA cystitis, bladder calculus, bladder 
injury, prostate, and surgical residuals examination, it was 
noted that the appellant's blood pressure was moderately 
elevated.  He had had hypertension for approximately nine 
years.  He treated it with captopril.  He had had some gross 
and some microscopic hematuria and, occasionally, dysuria.  
He described his kidney ailment as having a "leaky kidney," 
meaning that it leaked blood.  He had some painful hematuria 
when the kidney disease flared up.  He had some left 
costovertebral pain, which felt deep.

On examination, there was no significant costovertebral angle 
tenderness.  He had had nocturia four to five times.  There 
was no incontinence and no gross pyuria.  Blood sugar and 
electrolytes looked normal.  Total protein, albumin, alanine 
aminotransferase, aspartate aminotransferase, alkaline 
phosphatase, and total bilirubin were also normal.  Complete 
blood count was essentially normal.  Mean corpuscular 
hemoglobin had been slightly elevated.  Granulocytes had been 
slightly elevated at 80.2%.  There was no evidence of anemia 
on complete blood count.  The kidneys were average in size.  
Diagnoses were history of hematuria and history suggestive of 
urinary tract infection.

On March 5, 1999, the appellant complained of pain in his 
lower back or left flank that ran down his left leg.  He 
described it as a throbbing pain.  He reported that it had 
begun two days previously.  One week previously, he had been 
playing with a dog, which had bumped him to the ground.  He 
also reported that he had a cyst on each of his kidneys.  
There was no costovertebral angle tenderness.  The pain was 
in the left lumbar region.  When treated at the emergency 
room at approximately midnight, the diagnoses included renal 
pain, possible renal cysts with infection.  The following 
morning, he was examined again and lumbago was diagnosed.  
Ultrasound scan and intravenous pyelogram showed renal cysts.  
On March 15, 1999, the appellant reported that the pain had 
decreased since the previous week.

Serum blood testing on August 16, 1999, showed that the 
appellant's creatinine was 1.2 milligrams per 100 milliliters 
(mg/dl).  His blood urea nitrogen (BUN) was 15 mg/dl.  Serum 
blood testing on December 16, 1999, showed that the 
appellant's creatinine was 1.2 mg/dl.  His BUN was 16 mg/dl.

On March 9, 2000, the appellant complained of fever, chills, 
and pain across his back.  There was no edema and no evidence 
of costovertebral angle tenderness.  His white blood cell 
count was elevated.  Serum blood testing showed that the 
appellant's creatinine was 1.1 mg/dl.  His BUN was 18 mg/dl.  
He was treated with intravenous antibiotics.  He had no 
difficulty with urination.  Serum blood testing on March 10, 
2000, showed that the appellant's creatinine was 1.0 mg/dl.  
His BUN was 17 mg/dl.  He was hospitalized until March 13, 
2000.  Diagnoses included bilateral renal cysts and 
"[urinary tract infection], sepsis ruled out."

On May 11, 2000, the appellant complained of pain in his 
lower back in the kidney area.  He also had pain in his right 
leg and ankle swelling after having been struck with a stick 
in his lower leg four days previously.  Diagnoses included 
bilateral renal cysts.  A genitourinary consultation was 
scheduled.  On June 15, 2000, the appellant complained of 
backache with prolonged sitting.  He had no voiding problems.  
There was no costovertebral angle tenderness.  Urinalysis was 
within normal limits.  An ultrasound scan of the kidneys 
showed bilateral renal cysts.  Renal cyst aspiration was 
scheduled.  On July 7, 2000, the appellant underwent left 
renal cyst aspiration.  Serum blood testing showed that the 
appellant's creatinine was 1.1 mg/dl.  His BUN was 14 mg/dl.  
The procedure was terminated early because the appellant 
began to have chest pain.  On July 9, 2000, the appellant 
complained of chills, high fever, and knee and low back pain.  
Leukocytosis was found.  Serum blood testing showed that the 
appellant's creatinine was 1.3 mg/dl.  His BUN was 23 mg/dl.  
Urinalysis showed trace blood.  The appellant was 
hospitalized until July 12, 2000.  He was treated with 
levofloxacin.  His fever went down.  Diagnoses included 
probable urinary tract infection and cyst of kidney.  His 
hypertension was noted to be well-controlled with medication.

On August 3, 2000, the appellant complained of increased pain 
in his left flank.  He was noted to be status post left renal 
cyst aspiration.  An ultrasound scan showed a large cyst on 
the right and on the left and multiple small cysts.  
Urinalysis was within normal limits.  Chemical 7 testing was 
within normal limits.  The appellant had no fever or voiding 
complaints.  Cipro and ibuprofen were prescribed with a 
follow-up appointment in six months.

On October 13, 2000, the appellant complained of having 
chills and low back pain.  He reported that he had pulled his 
back approximately two days previously.  He had stretched a 
crossbow while hunting.  He also complained of pain in the 
area of both kidneys.  He complained also of itching and 
burning when he urinated.  Urinalysis was unremarkable.  
Diagnoses were lumbosacral sprain, rule out degenerative 
joint disease, and rule out urinary tract infection.  X-ray 
examination of the appellant's spine on October 7, 2000, 
showed a normal lumbar spine.

On January 19, 2001, the appellant complained of continuous 
back pain.  He was advised to take Naprosyn instead of 
Motrin.  Laboratory testing showed that the appellant's 
creatinine was 1.3 mg/dl.  His BUN was 14 mg/dl.  Further 
evaluation was deferred until the appellant's February 
appointment.

On February 1, 2001, the appellant complained of bilateral 
flank pain.  He had no voiding complaints.  There was no 
organomegaly.  Urinalysis was within normal limits except for 
red blood cell count of 1-5.  Aspiration of renal cysts was 
contemplated pending further evaluation.  On February 20, 
2001, the appellant underwent a repeat ultrasound.  He 
complained of pain and pressure in the side of his back and 
down into the groin area.  The pain had been very severe.  On 
March 8, 2001, the appellant was noted to have bilateral 
renal cysts.  He complained of constant flank pain.  A repeat 
ultrasound scan showed an increase in the size of the renal 
cysts.

On April 2, 2001, the appellant complained of lower back pain 
that had persisted for approximately four months.  The pain 
was dull and constant with an occasional sharp pain down the 
left leg with left leg weakness.  The pain was worse with 
movement, bending, and activity.  The appellant able to empty 
his bladder and had an adequate urine stream.  The diagnoses 
were "bilateral renal cysts and bilateral upper back pain, 
evidence of current infection without evidence of solid 
lesion."  The urologist noted that the appellant's pain was 
somewhat atypical for pain from renal cysts.  The position 
was lower lumbar and not flank.  Because of the position of 
the pain and the radiation down the right leg, it was 
necessary to rule out spinal cord compression with 
thoracic/lumbar computed tomography.  An April 30, 2001, 
computed tomography scan of the spine show mild degenerative 
arthritis and a herniated disc more to the right at the L5-S1 
level.  On May 7, 2001, it was noted that the spinal computed 
tomography had shown a herniated disc.  The urologist stated 
that she would defer treatment of the renal cysts.  The 
majority of the renal cysts were asymptomatic and only 
incidental findings.  Their presence often masked the true 
cause of discomfort.  The cysts would not be treated due to 
the high morbidity associated with them unless the pain 
became disabling.

At a September 2001 VA genitourinary examination, the 
examiner reviewed the appellant's claims folder.  The 
examiner noted that the appellant had had some urinary tract 
infections in service.  He also had complained of some back 
pain.  Investigation to determine the cause of the back pain 
revealed that the appellant had multiple cysts of both 
kidneys.  Subsequent investigation into the cause of the 
appellant's back pain revealed that he had a herniated disk.  
The examiner explained that, according to the medical 
records, cysts are usually just an incidental discovery with 
no symptoms.  The appellant denied any problems with 
incontinence or any type of urinary problems.  He initially 
sought an increased rating due to his back pain, but, the 
examiner explained, it appeared that the back pain was 
associated more with the herniated disk than with 
genitourinary problems.  The examiner diagnosed renal cysts.  
Urinalysis showed only slight hematuria and was otherwise 
negative.  Laboratory testing showed that the appellant's 
creatinine was 1.2 mg/dl.  His BUN was 19 mg/dl.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a February 2002 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the evidence required for a higher disability 
rating.  In a May 23, 2001 letter, the RO informed the 
appellant that VA would obtain medical records from the VA 
Medical Centers in Poplar Bluff, Missouri, and St. Louis, 
Missouri, and would inform the appellant any additional 
evidence was needed.  In a May 23, 2001 letter, the RO 
informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and the letters 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
reported receiving private treatment for his renal cysts.  
Records from VA Medical Centers in Poplar Bluff, Missouri, 
and St. Louis, Missouri, have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing a VA 
examination to the appellant in September 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his renal cysts.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Although the February 2002 SOC identified the issue on appeal 
as increased evaluation for renal cysts, the RO evaluated all 
the evidence of record in determining the proper evaluation 
for the appellant's service-connected disability.  The RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The Board will consider all evidence in 
determining the appropriate evaluation for the appellant's 
service-connected disability.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2002), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).  An evaluation 
of the level of disability includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The appellant's service-connected renal cysts are currently 
evaluated as noncompensably disabling under Diagnostic Code 
7533 for cystic diseases of the kidneys.  Cystic diseases of 
the kidneys are rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7533 (2002).  A noncompensable 
disability rating is assigned for renal dysfunction 
manifested by albumin and casts with a history of acute 
nephritis or by hypertension that is noncompensable under 
Diagnostic Code 7101.  A 30 percent rating is warranted for 
renal dysfunction with constant or recurring albumin and 
granular casts or red blood cells or with transient or slight 
edema or hypertension that is at least 10 percent disabling 
under Diagnostic Code 7101.  A 60 percent disability rating 
is assigned for renal dysfunction manifested by constant 
albuminuria with some edema; definite decrease in kidney 
function; or hypertension that is at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent 
evaluation requires persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 milligram (mg)%; 
creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  In order to obtain a 100 percent 
disability rating, renal dysfunction must either require 
regular dialysis or preclude more than sedentary activity 
with one of the following:  persistent edema and albuminuria, 
BUN more than 80 mg%, creatinine more than 8 mg%, markedly 
decreased function of kidney or other organ systems, 
especially the cardiovascular system.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7533 (2002).

In reviewing the evidence, the Board notes that the appellant 
sought a higher disability rating because of back pain that 
he felt was related to his renal cysts.  The medical evidence 
shows, however, that in May 2001 a VA urologist concluded 
that the appellant's back pain resulted from a herniated disc 
in his spine rather than from the renal cysts.  The urologist 
explained that renal cysts were often asymptomatic and were 
only incidental findings.  Nevertheless, the appellant is 
entitled to a compensable disability rating for his renal 
cysts.  The appellant has been service-connected for 
hypertension under Diagnostic Code 7101, and his hypertension 
has been rated as 10 percent disabling.  Accordingly, the 
appellant has met the criteria for a 30 percent disability 
rating for renal cysts since the effective date of the grant 
of service connection for that disability.  He does not meet 
the criteria for a higher disability rating.  The evidence 
does not show constant albuminuria, edema, definite decrease 
in kidney function, or hypertension that is at least 40 
percent disabling under Diagnostic Code 7101.  The 
appellant's BUN has not been higher than 23 mg%, and his 
creatinine has not been higher than 1.3 mg%.  He has not had 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion that has 
been attributed to his renal cysts, nor has he required 
dialysis or been precluded from more than sedentary activity.  
Accordingly, the preponderance of the evidence is against a 
disability rating greater than 30 percent for the appellant's 
renal cysts.

The Board notes that, when the case is returned to the RO, 
re-rating of his service-connected hypertension, in 
combination with his service-connected renal cysts, may be 
required because the provisions of 38 C.F.R. § 4.14 preclude 
the assignment of separate ratings for the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2002).  Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. 
§ 4.115 (2002) (Unless absence of a kidney is the sole renal 
disability or chronic renal disease has progressed to the 
point where regular dialysis is required, separate ratings 
are not to be assigned for disability from disease of the 
heart [e.g., hypertension] and any form of nephritis, on 
account of the close interrelationships of cardiovascular 
disabilities.).


ORDER

Entitlement to an initial disability rating of 30 percent but 
no higher for the appellant's renal cysts is granted from the 
effective date of service connection.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


